Citation Nr: 0906368	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1958 to September 
1963.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in December 2008 and February 2009 VA Forms 21-4138, the 
Veteran waived his right to have this evidence reviewed in 
the first instance by the RO.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been 
etiologically related to service.  

2.  The Veteran's tinnitus has been shown to be causally 
related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  The criteria for service connection for tinnitus have 
been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting his 
claims; a decision at this point poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

	A.  Bilateral Hearing Loss
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element for service connection is met.  
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  At a June 2004 VA examination, the Veteran 
displayed an auditory threshold greater than 40 decibels at 
4000 Hertz in the right ear, and at 3000 and 4000 Hertz in 
the left ear.  The Veteran was diagnosed with moderate 
sensorineural hearing loss in the right ear, and moderately 
severe sensorineural hearing loss in the left ear. 
	
The evidence also supports that the Veteran's bilateral 
hearing loss was incurred in and is related to service.  In 
the July 2004 rating decision and at the December 2008 
hearing, for example, VA conceded the Veteran's in-service 
noise exposure due to his position as an aircraft maintenance 
officer.  It has already been conceded that the Veteran was 
indeed exposed to high-pitched toxic aircraft noise.  
Moreover, the Veteran has submitted two November 2008 buddy 
statements of T.O., which further corroborate the in-service 
noise exposure.  

As for a nexus opinion, the file essentially contains four 
positive nexus opinions and one negative opinion.  Taking the 
positive evidence first, in a January 2009 private medical 
report, Sara Seppi Rickelmann, Au.D. concluded that the 
Veteran's hearing loss is unequivocally a "noise-induced 
hearing loss," as opposed to an "age-related hearing 
loss."  In support, she compared the Veteran's audiogram 
with an audiogram depicting noise-induced hearing loss taken 
from a medical textbook, to show that the audiograms are 
nearly identical.  She provided the actual pages of the 
medical textbook to provide a visual depiction, and also 
explained the graphs in her written report.  In a December 
2008 report, she attributed the Veteran's current hearing 
loss to the noise exposure he endured during service.  She 
formed her opinion based on a review of the Veteran's 
aviator's flight log book and existing empirical evidence 
that establishes flight deck noise as "toxic" and "known 
to cause acoustic trauma."  In a December 2004 report she 
made the same findings, adding that, "[t]he levels of noise 
from the above are detrimental to hearing and most certainly 
caused acoustical trauma and not due to aging."  She 
provided these same findings in a May 2004 report as well .

The negative evidence includes the opinion of the June 2004 
VA examiner that the Veteran's current hearing loss is not 
due to in-service noise exposure because his service 
treatment records do not support the existence of hearing 
loss at that time.  However, as discussed above, the 
Veteran's in-service noise exposure has already been conceded 
by VA.  This, combined with the positive evidence of record, 
which is supported by both a review of the Veteran's records, 
current data, and empirical evidence, persuades the Board 
that the Veteran's current hearing loss is, in fact, related 
to service.  As such, the claim is granted.

	B. Tinnitus
As noted above, to establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The Board finds that service connection is warranted on a 
secondary basis because the Veteran has a current diagnosis 
of a tinnitus, documented, for example, in a VA examination 
report of June 2004, and the evidence supports that this 
disorder was caused by his now service-connected bilateral 
hearing loss. 

In a January 2009 private medical report, Sara L. Seppi 
Rickelmann, Au.D., opined, "[the Veteran] has the constant 
presence of fluctuating tinnitus because of his sensori-
neural noise-induced hearing loss.  This is a very common 
side-effect many hearing impaired individuals have because of 
their hearing loss."  There is no evidence to the contrary 
of this opinion.  As discussed above, the June 2004 VA 
examiner provided a negative nexus opinion, but this opinion 
applies only to service connection on a direct basis.  In the 
absence of any evidence to the contrary as to secondary 
service connection, the claim is granted on a secondary 
basis.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


